Citation Nr: 0205937	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  00-00 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran served honorably from March 1954 to March 1956 in 
the Marine Corps and then served from March 1956 to April 
1974 in the Army.  He retired with over 20 years of active 
military service.

This appeal arises from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that inter alia denied entitlement to 
total disability rating for compensation purposes based on 
individual unemployability (hereinafter referred to as TDIU).  

In January 2000, the veteran submitted a VA Form 9, 
Substantive Appeal, with respect to issues not currently on 
appeal.  On that Form 9, he indicated that service-connected 
prostate cancer prevented him from working, which the RO 
accepted as a notice of disagreement to the denial of TDIU.  
In October 2000, the RO issued a statement of the case 
discussing TDIU and informing the veteran that he had 60 days 
to file a substantive appeal.  In November 2000, a Dale 
County veteran's representative submitted a memo arguing for 
TDIU, and containing information that the Board of Veterans' 
Appeals (Board) accepts in lieu of a VA Form 9.  38 C.F.R. 
§ 20.202. 

In February 2002, the veteran testified before the 
undersigned member of the Board that he desired to withdraw 
all appeals, except for TDIU.  The issues withdrawn include 
service connection for actinic keratosis, an increased rating 
for residuals of right radical prostatectomy secondary to 
prostate cancer, and an increased rating for hearing loss.  
The Board accepts the hearing transcript as a written 
withdrawal of all appeals, except for TDIU.  See 38 C.F.R. 
§ 20.204(b) (2001).  Thus, as reflected on page 1 of this 
decision, the TDIU claim is the only issue before the Board 
at this time.  

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A remand is required so that the RO may comply with the 
heightened notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92.  Moreover, since issuance 
of the September 2000 SOC, the veteran has submitted 
additional relevant evidence and argument that has not yet 
been considered by the RO.  Although the Board has identified 
certain assistance that must be rendered in this case, it is 
the RO's responsibility to ensure that all appropriate 
development is undertaken.  

In February 2002, the veteran testified to the effect that he 
lost his job as an instructor pilot because of urinary 
frequency due to service-connected residuals of post radical 
prostatectomy due to prostate cancer.  He also testified that 
urinary frequency also prevented him from securing or 
following any other substantially gainful occupation.  During 
the hearing, the veteran indicated that he was willing to 
work but that he had not applied for VA vocational 
rehabilitation, which he was subsequently advised to seek.  
He also testified that he received Social Security 
Administration (SSA) benefits based on age and not because of 
disability. 

The veteran submitted a statement from his former employer 
who reported that the veteran was terminated from employment 
for medical reasons.  More recently, Dr. Rick A. Harrelson 
reported that the veteran had extreme urinary frequency and 
excessive urination since radical prostatectomy, which would 
medically prevent him from returning to flying status.  

The RO has determined that the veteran can secure and follow 
a substantially gainful occupation; however, this 
determination is based on an inadequate medical record.  It 
does not appear that a qualified medical professional has 
been asked to review the entire record and offer an opinion 
on the matter.  VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion where such 
is necessary to make a decision on the claim.  See 38 U.S.C. 
§ 5103A(d) (West Supp. 2001).  The RO should also attempt to 
obtain the veteran's vocational rehabilitation folder, if one 
has been created, to determine whether the veteran applied 
for and/or successfully completed any vocational 
rehabilitation program.  Conversely, because the veteran 
testified that he did not receive SSA disability benefits, it 
does not appear that the SSA records are relevant to the 
claim and hence it is not necessary that VA obtain those 
records.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993) 
(BVA erred when it failed to provide reasons and bases for 
its conclusion that SSA records were not relevant to the 
claim).

These considerations require the gathering of additional 
records as well as further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Furthermore, the Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  See also 
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that when the RO has merely offered its 
own opinion regarding whether a veteran is unemployable as a 
result of service-connected disability, VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service- 
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation; as well as from any other 
source or facility identified by the 
veteran.  

2.  The RO should determine if a 
vocational rehabilitation folder has been 
created and obtain it, if possible.  If 
these or any other requested records are 
unavailable, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures, 
codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully complied with.  
Any binding and pertinent court decisions 
that are subsequently issued should also 
be considered.

5.  After the above development has been 
completed, the veteran should be 
scheduled for a VA examination to 
determine whether service-connected 
disabilities alone preclude him from 
securing and following a substantially 
gainful occupation.  All indicated tests 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiner prior to the examination and the 
examiner should note that review in the 
report.  The examiner should elicit from 
the veteran and record for clinical 
purposes a full work and educational 
history.  Based on his/her review of the 
case, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that service- connected 
disabilities preclude the veteran from 
securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  
The examiner should provide a complete 
rationale for the opinions expressed in a 
legible report.

6.  The RO should ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After all development deemed 
warranted by the record is complete, the 
RO should readjudicate the claim for 
entitlement to TDIU on the basis of all 
pertinent evidence of record and legal 
authority.  With respect to 38 C.F.R. 
§ 4.16(a), the RO should bear in mind 
that in November 2000, the RO assigned a 
60 percent disability rating for service-
connected residuals of prostate cancer, 
which raised the combined service-
connected disability rating to 70 
percent.  If the RO is unable to 
determine whether unemployability is 
caused by service-connected or non-
service-connected disabilities, then the 
RO must consider whether the evidence is 
so evenly balanced that the "benefit of 
the doubt doctrine" may apply.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).

8.  Thereafter, if the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if in order.  


The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


